DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 6/25/2021 has been entered:  Claims 1 - 30 remain pending in the present application with claims 12 - 17 being withdrawn from consideration.

Claim Objections
Claims 1, 4 - 6, and 21 are objected to because of the following informalities:
The claims recite the limitation "body" and “a rotatable body” interchangeably. The language for this limitation should be made consistent to avoid potential confusion as different portions of the device may also have a “body”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3 - 11, 18-23, 25 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2015/0297453 A1), hereinafter Kim, in view of Sanders et al. (US 2015/0297881 A1), hereinafter Sanders.
	
	Regarding claim 1, an adapter for connection with a fluid container (Figs. 2 - 3; Abstract), the adapter comprising an outer housing having a distal end, a proximal end, and a sidewall extending between the distal end and the proximal end (element 16; Paragraph 10), an inner member comprising a rotatable body within the outer housing (element 28; Paragraphs 10 - 11 and 47), a first locking arrangement engageable with the inner member and configured to restrict the inner member from rotating relative to the outer housing in a first direction (element 36; Paragraph 47), and a second locking arrangement engageable with the inner member and configured to restrict the inner member from moving in a proximal direction relative to the outer housing (Fig. 13 shows the second locking element 38 protruding into recesses in the inner member via tabs 76 which would inherently prevent the inner member from moving in a proximal direction due to teeth 82), wherein the adapter is transitionable between a disengaged state, in which both the first locking arrangement and the second locking 
	Kim does not explicitly disclose the second locking member engaging with a top surface of the inner member.
	In the same field of endeavor, Sanders discloses a fluid transfer system comprising a rotatable inner body (Figs. 10 - 11; Abstract and Paragraph 10). Sanders also teaches a second locking mechanism engaging with a top surface of the inner member (See annotated Fig. 11 below; said locking mechanism would inherently restrict the inner member from moving in a proximal direction relative to the outer housing).

    PNG
    media_image1.png
    961
    560
    media_image1.png
    Greyscale


	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the position of the second locking member of Kim the second locking member engages a top surface of the inner member as taught in Sanders. Doing so would analogously serve to restrict the inner member for moving a proximal direction relative to the outer housing (by nature both locking members of Kim and Sanders blocking portions of the inner member). Further, doing so would be obvious since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. In the instant case, the location of the second locking member (i.e. engaging recesses in a side portion of the inner member or engaging a top portion of the inner member) does not change the function of the second elongated member in restricting movement in a proximal direction (e.g. preventing the inner member from being removed from the outer housing).

	Regarding claim 3, the combination of Kim and Sanders substantially discloses the invention as claimed. Kim further discloses the inner member is transitional from an extended position to a recessed position by applying a compressive force to the inner member (Paragraph 11).

	Regarding claim 4, the combination of Kim and Sanders substantially discloses the invention as claimed. Kim further discloses the first locking arrangement comprises at least one tooth extending inward from an inner surface of the sidewall of the outer housing and a 

	Regarding claim 5, the combination of Kim and Sanders substantially discloses the invention as claimed. Kim further discloses the at least one tooth extending inward from the inner surface of the sidewall of the outer housing and the corresponding tooth on the body of the inner member comprises an angled portion and a vertical locking surface (Figs. 12 and 13, element 82; Paragraph 63; Also see Fig. 10, element 36)

	Regarding claim 6, the combination of Kim and Sanders substantially discloses the invention as claimed. Kim further discloses the first locking arrangement comprises a plurality of teeth extending around a circumferential inner surface of the sidewall of the outer housing and a plurality of corresponding teeth extending from a distal end of the body of the inner member (Fig. 10, element 36, Figs. 12 and 13, element 82; Paragraphs 58 and 63).

	Regarding claim 7, the combination of Kim and Sanders substantially discloses the invention as claimed. Kim further discloses the second locking arrangement comprises at least one inwardly extending locking tab connected to a portion of an inner surface of the side connected to a portion of an inner surface of the sidewall of the outer housing and configured to engage the proximal surface of the inner member (Figs. 9 and 12; Paragraph 14; second locking arrangement would also be connected to an inner surface of the sidewall by hinge 80 as best seen in Fig. 14).

	Regarding claim 8, the combination of Kim and Sanders substantially discloses the invention as claimed. Kim further discloses the second locking arrangement comprises at least two inwardly extending locking tabs positioned on opposing sides of the sidewall of the outer housing (Fig. 13; Paragraphs 14 and 60).

	Regarding claim 9, the combination of Kim and Sanders substantially discloses the invention as claimed. Kim further discloses the at least one locking tab comprising a locking surface configured such that applying a compressive force to the inner member biases the tab outward to insert the inner member into the outer housing (Fig. 13 shows the second locking element 38 protruding into recesses in the inner member via tabs 76 which would inherently prevent the inner member from moving in a proximal direction due to teeth 82; similarly, the teeth 82 would prevent the inner member from being inserted past the tabs 76 unless the tabs were biased outward during the compressive force that inserts the inner member).

	Regarding claim 10, the combination of Kim and Sanders substantially discloses the invention as claimed. Kim further discloses the connector comprising an outer surface with helical threads configured to engage corresponding threads on an inner surface of a portion of the fluid container (Figs. 1, elements 14 and 9; Paragraph 44).

	Regarding claim 11, the combination of Kim and Sanders substantially discloses the invention as claimed. Kim further discloses the connector comprises a Luer connector 

	Regarding claim 18, Kim discloses an adapter for connection with a fluid container (Figs. 2 - 3; Abstract), the adapter comprising an outer housing having a distal end, a proximal end, and a sidewall extending between the distal end and the proximal end (element 16; Paragraph 10), an inner member comprising a rotatable body within the outer housing (element 28; Paragraphs 10 - 11 and 47), a first locking arrangement engageable with the inner member with the inner member and configured to restrict the inner member from rotating relative to the outer housing in a first direction (element 36; Paragraph 47), and a second locking arrangement engageable with the inner member and configured to restrict the inner member from moving in a proximal direction relative to the outer housing (Fig. 13 shows the second locking element 38 protruding into recesses in the inner member via tabs 76 which would inherently prevent the inner member from moving in a proximal direction due to teeth 82), wherein the adapter is transitionable between a disengaged state, in which both the first locking arrangement and the second locking arrangement are not engaged with the inner member, a first fully engaged state in which the first locking arrangement and second locking arrangement engages the inner member, and a second fully engaged state in which the second locking arrangement engages the inner member (Paragraph 10). Kim also teaches a grasping member (Fig. 19, element 92; Paragraph 72), as well as the method of disconnecting a fluid container to an adapter comprising providing an adapter as disclosed above, -moving the fluid container in an axial 
	Kim does not explicitly disclose the second locking member engaging with a top surface of the inner member.
	In the same field of endeavor, Sanders discloses a fluid transfer system comprising a rotatable inner body (Figs. 10 - 11; Abstract and Paragraph 10). Sanders also teaches a second locking mechanism engaging with a top surface of the inner member (See annotated Fig. 11 above; said locking mechanism would inherently restrict the inner member from moving in a proximal direction relative to the outer housing).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the position of the second locking member of Kim the second locking member engages a top surface of the inner member as taught in Sanders. Doing so would analogously serve to restrict the inner member for moving a proximal direction relative to the outer housing (by nature both locking members of Kim and Sanders blocking portions of the inner member). Further, doing so would be obvious since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. In the instant case, the location of the second locking member (i.e. engaging recesses in a side portion of the inner member or engaging a top portion of the inner member) does not change the function of the second elongated member in restricting movement in a proximal direction (e.g. preventing the inner member from being removed from the outer housing).

In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01(1), as such, the combination of Kim and Sanders teaches the method as claimed.

	Regarding claim 19, the combination of Kim and Sanders substantially discloses the invention as claimed. Kim further teaches the grasping surfaces comprising two curved flanges extending from a proximal surface of the inner member, each curved flange including a planar portion (the tops of elements 92 appear be generally planar and distinct from the side edges) an angled portion extending from each end of the planar portion, and wherein the curved flanges are configured for grasping by the user to prevent rotation of the inner member in a second direction, in which the second direction is opposite the first direction (Fig. 19, element 92; Paragraph 72).
	Regarding the method step as claimed, to the extent that the prior art apparatus meets the structural limitations of the apparatus as claimed, it will obviously perform the method steps as claimed. Furthermore, it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01(1), as such, Kim teaches the method as claimed.

	Regarding claim 20, the combination of Kim and Sanders substantially discloses the invention as claimed. Kim further discloses wherein at least one grasping member comprises two flanges positioned on the connector, each flange comprising a vertical portion that extends vertically along a side surface of the connector, and wherein the flanges are configured for grasping by the user to prevent rotation of the inner member in a second direction, in which the second direction is opposite the first direction (Fig. 19, element 92; Paragraph 72).
	Regarding the method step as claimed, to the extent that the prior art apparatus meets the structural limitations of the apparatus as claimed, it will obviously perform the method steps as claimed. Furthermore, it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01(1), as such, the combination of Kim and Sanders teaches the method as claimed.

	Regarding claim 21, Kim discloses an adapter for connection with a fluid container (Figs. 2 - 3; Abstract), the adapter comprising an outer housing having a distal end, a proximal end, and a sidewall extending between the distal end and the proximal end (element 16; Paragraph 10), a hub cover attached to the proximal end of the outer housing (Fig. 20, element 94), an inner member comprising a rotatable body within the outer housing (element 28; Paragraphs 
	Kim does not explicitly disclose the second locking member engaging with a top surface of the inner member.
	In the same field of endeavor, Sanders discloses a fluid transfer system comprising a rotatable inner body (Figs. 10 - 11; Abstract and Paragraph 10). Sanders also teaches a second locking mechanism engaging with a top surface of the inner member (See annotated Fig. 11 above; said locking mechanism would inherently restrict the inner member from moving in a proximal direction relative to the outer housing).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the position of the second locking member of Kim the second locking member engages a top surface of the inner member as taught in In re Japikse, 86 USPQ 70. In the instant case, the location of the second locking member (i.e. engaging recesses in a side portion of the inner member or engaging a top portion of the inner member) does not change the function of the second elongated member in restricting movement in a proximal direction (e.g. preventing the inner member from being removed from the outer housing).

	Regarding claim 22, the combination of Kim and Sanders substantially discloses the invention as claimed. Kim further discloses the hub cover is integrally formed on the proximal end of the outer housing and is configured to surround the rotatable body of the inner member when the inner member is connected to the outer housing (Fig. 20, element 94; Paragraph 73).

	Regarding claim 23, the combination of Kim and Sanders substantially discloses the invention as claimed. Kim further discloses the hub cover substantially flexible so as to contact the inner member to prevent rotation of the inner member relative to the outer housing (Fig. 20, elements 94 and 96; Paragraph 73).

	Regarding claim 25, the combination of Kim and Sanders substantially discloses the invention as claimed. Kim further discloses the inner member is transitional from an extended 

	Regarding claim 30, the combination of Kim and Sanders substantially discloses the invention as claimed. Kim further discloses the sidewall of the outer housing defines at least one indentation to assist a user in gripping the adapter (i.e. narrower grip portion; Paragraph 45).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kim and Sanders, as applied to claim 1, and further in view of Sjögren et al (US 2014/0150925 A1), hereinafter Sjögren.

Regarding claim 2, the combination of Kim and Sanders substantially discloses the invention as claimed. Kim further teaches the inner member is rotatable in a first and second direction when the connector is in a disengaged state (Paragraph 11), wherein the inner 
They do not explicitly teach wherein the inner member is prevented from retracting proximally out of the housing while permitting the inner member to rotate freely in the second fully engaged state.
In the same field of endeavor, Sjögren teaches an adapter for connection with a fluid container (Figs. 1 - 3; Abstract) comprising a locking mechanism which prevents an inner member from retracting proximally out of a housing while permitting the inner member to rotate freely (Most clearly shown in Figs. 2B, element 72, and the corresponding latch defined in the outer housing 14; also see paragraphs 11 and 35 which indicates the inner member can still rotate).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the inner and outer members of Kim and Sanders to comprise the locking mechanism of Sjögren. Doing so would predictably prevent the inner member from retracting proximally out of the housing while permitting the inner member to rotate freely in a second fully engaged state. Doing so would be obvious in order to secure the inner member, but to also allow rotation to operate the connector, such as to allow a needle to extend through as recognized in Paragraph 35 of Sjögren.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Kim and Sanders, as applied to claim 21, and further in view of Sjögren.


They do not explicitly teach wherein the inner member is prevented from retracting proximally out of the housing while permitting the inner member to rotate freely in the second fully engaged state.
In the same field of endeavor, Sjögren teaches an adapter for connection with a fluid container (Figs. 1 - 3; Abstract) comprising a locking mechanism which prevents an inner member from retracting proximally out of a housing while permitting the inner member to rotate freely (Most clearly shown in Figs. 2B, element 72, and the corresponding latch defined in the outer housing 14; also see paragraphs 11 and 35 which indicates the inner member can still rotate).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the inner and outer members of Kim and Sanders to comprise the locking mechanism of Sjögren. Doing so would predictably prevent the inner member from retracting proximally out of the housing while permitting the inner member to rotate freely in a second fully engaged state. Doing so would be obvious in order to secure the inner member, but to also allow rotation to operate the connector, such as to allow a needle to extend through as recognized in Paragraph 35 of Sjögren.

Allowable Subject Matter
Claims 26 - 29 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  	Regarding claim 26 the closest prior art drawn to Kim fails to show or make obvious the claimed combination of elements, particularly the limitations of at least one tooth extending inward from an inner surface of the inner member as no portion of the outer housing of Kim is internal to the inner member.
Such limitations are also not found in Sanders.
The same is true regarding claim 28 and the limitation of at least one inwardly extending locking tab connected to a portion of the inner surface of the inner member.
Claims 27 and 29 are objected to as being dependent on claims 26 and 28 respectively.

Withdrawn Objections/Rejection
Applicant’s amendments have been acknowledged, and overcome each and every 112(b) previously set forth in the non-final office action mailed 4/9/2021. All previous 112(b) rejections have been withdrawn. However, an objection has been made regarding the use of the term “the body” in claims 1 and 21 as Examiner believes using more consistent terminology will improve clarity of the claim (see Response to Arguments below).

Response to Arguments
Applicant’s arguments, see Applicant’s Remarks, filed 6/25/2021, with respect to the rejection(s) of claim(s) 1, 3 - 11, 18 - 23, 25, and 30 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sanders, which discloses a second locking member engaging with a top surface of the inner member. Kim is maintained as the primary reference over which Applicant’s invention is deemed unpatentable, with Sjögren maintained as a teaching reference.
Applicant’s arguments with respect to the 112(b) rejection of claims 1 and 21 have been fully considered and are persuasive.  The 112(b) rejection of claims 1 - 21 has been withdrawn. However, an objection to said claims as well as to claims 4 - 6 has been made on the same grounds requesting more consistent terminology be used.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim et al. (US 2016/0361504 A1) discloses an inner connection member with inwardly protruding locking members, however was published less than one year before the effective filing date of the instant application, and is under the same assignee.
Koyama (US 2012/0168464 A1) discloses a similar inner member with locking teeth (Fig. 4).
Novacek et al. (US 5,462,531 A) discloses a similar arrangement of an inner member and outer housing with locking arrangements.
Sanders et al. (US 2015/0297839 A1) discloses a similar adapter device.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESSANDRO R DEL PRIORE whose telephone number is (571)272-9902.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALESSANDRO R DEL PRIORE/Examiner, Art Unit 3781                                                                                                                                                                                                        
/NICHOLAS J WEISS/Supervisory Patent Examiner, Art Unit 3781